DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 1/10/2022 is acknowledged. Claim 1 has been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 2019/0165258 A1) (hereinafter referred to as Peng) and supported by Hsue et al. (US 2003/0008495 A1) (hereinafter referred to as Hsue).
Regarding claim 17, Peng teaches a contact structure (structure including 150 and 160’ in CR region in Figs. 1-8 of Peng), comprising: 
a via (opening O1 in Fig. 3 of Peng) patterned in a first dielectric layer (140); 
a barrier layer (152 in Fig. 4) lining the via; 
a contact (154) in the via comprising an Element A (metal 154), wherein the Element A is a metal selected from the group consisting of: copper (Cu) (as described in [0015] of Peng, the metal 154 is made of copper), aluminum (Al), tungsten (W), cobalt (Co), ruthenium (Ru), and combinations thereof; 
a pedestal stack (structure 160’-210’ in Fig. 7) formed over the contact in the via, wherein the pedestal stack has a metal layer (170’-210’ in Fig. 7, as described in [0017] of Peng) over an electrode (160’ in Fig. 7), the electrode comprising an Element B (elements in the list given in [0016] of Peng), and wherein the Element B is a metal selected from the group consisting of: tantalum (Ta), tantalum nitride (TaN), titanium (Ti), titanium nitride (TiN) (as described in [0016] of Peng, electrode layer 160’ is made of TiN), Ru, ruthenium nitride (RuN), Co, cobalt nitride (Co2N), W, tungsten nitride (WN), iridium (Ir), rhodium (Rh), and combinations thereof, and wherein the metal layer and left and right sidewalls of layers 160’ and 170’ as shown in Fig. 7 of Peng) that extend partially into the first dielectric layer on opposite sides of the contact (as shown in Fig. 7 of Peng); 
an alloy AB (as disclosed in [0022] of Hsue, the interface of a copper layer and Ti, Ta, TiN, or TaN layer will generate a CuTi, CuTa, CuTiN or CuTaN alloy. This CuTi/TaN alloy is alloy AB of the claim) in between, and in direct contact with both, the electrode and the contact in the via, wherein the alloy AB comprises an alloy of the Element A and the Element B (as described in [0022] of Hsue); and 
a second dielectric layer (spacer layer 232 in Fig. 8 of Peng) disposed on the first dielectric layer that surrounds the pedestal stack.  
Regarding claim 19, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the metal layer comprises a metal selected from the group consisting of: Cu (as described in [0015] of Peng, the metal 154 is made of copper), Al, W, Co, Ru, and combinations thereof.
Regarding claim 20, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the metal layer is a memory device stack (as described in [0017]-[0025] of Peng, the stack 170’-210’ is a memory device) comprising: a first magnetic metal layer (first magnetic layer described in [0019] of Peng); a second magnetic metal layer (second magnetic layer described in [0022] of Peng); and a tunnel barrier (tunnel barrier layer described in [0021] of Peng) separating the first magnetic metal layer from the second magnetic metal layer.  
Regarding claim 21, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the first dielectric layer comprises a material as described in [0012] of Peng).  
Regarding claim 22, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the barrier layer comprises a material selected from the group consisting of: Ta, TaN, Ti, TiN, Ru, RuN, ruthenium tantalum (RuTa), ruthenium tantalum nitride (RuTaN), W, WN, and combinations thereof (as described in [0015] of Peng, the barrier layer 152 is made of TiN or TaN).  
Regarding claim 23, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the first dielectric layer (140 in Fig. 2 of Peng) is disposed over a dielectric structure (dielectric layer 110) comprising metal lines (metallization pattern 114 in Fig. 2 of Peng), and wherein the via is patterned in the first dielectric layer over a select one of the metal lines (as shown in Fig. 4 of Peng).  
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng and supported by Hsue, as applied in claim 17 above, and further supported by Chuang et al. (US 2017/0352804 A1) (hereinafter referred to as Chuang).
Regarding claim 18, Peng teaches all the limitations of the contact structure of claim 17, but does not explicitly teaches wherein the contact in the via is recessed below a top surface of the first dielectric layer.  
However, Chuang teaches a method of forming a contact structure (Figs. 5-9 of Chuang) which includes: forming a dielectric structure (121’-135 in Fig. 2 of Chuang) comprising metal lines (121’); forming a dielectric layer (140 in Fig. 3 of Chuang) over 132’ in Fig. 4 of Chuang) in the dielectric layer; filling the via with a metal to form a contact (132 in Fig. 6 of Chuang) in the via; polishing to remove excess metal outside the via (see Figs. 7-8 of Chuang).  This method is the same method disclosed in Figs. 1-4 of Peng.  Chuang discloses that after the polishing step, the resulting contact in the via is recessed below a top surface of the first dielectric layer (as Fig. 8-9 of Chuang).  Thus, it is implied in Peng that the top surface of contact (154 in Fig. 4 of Peng) is recessed below a top surface of the first dielectric layer (140 of Peng).

Claims 17, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng.
Regarding claim 17, Peng teaches a contact structure (structure including 150 and 160’ in CR region in Figs. 1-8 of Peng), comprising: 
a via (opening O1 in Fig. 3 of Peng) patterned in a first dielectric layer (140); 
a barrier layer (152 in Fig. 4) lining the via; 
a contact (154) in the via comprising an Element A (metal 154), wherein the Element A is a metal selected from the group consisting of: copper (Cu), aluminum (Al), tungsten (W), cobalt (Co), ruthenium (Ru) (as described in [0015] of Peng, the metal 154 is made of Ru), and combinations thereof; 
a pedestal stack (structure 160’-210’ in Fig. 7) formed over the contact in the via, wherein the pedestal stack has a metal layer (170’-210’ in Fig. 7, as described in [0017] of Peng) over an electrode (160’ in Fig. 7), the electrode comprising an Element B (elements in the list given in [0016] of Peng), and wherein the Element B is a metal as described in [0016] of Peng, electrode layer 160’ is made of the same material as 150, which is Ru), ruthenium nitride (RuN), Co, cobalt nitride (Co2N), W, tungsten nitride (WN), iridium (Ir), rhodium (Rh), and combinations thereof, and wherein the metal layer and the electrode share common sidewalls (left and right sidewalls of layers 160’ and 170’ as shown in Fig. 7 of Peng) that extend partially into the first dielectric layer on opposite sides of the contact (as shown in Fig. 7 of Peng); 
an alloy AB (since both 160 and 150 are made of Ru, there is always some interchanging of atoms due to diffusion between two layers 160 & 150; thus, the “alloy AB” is this interfacial layer between two layers of Ru in contact with each other) in between, and in direct contact with both, the electrode and the contact in the via, wherein the alloy AB comprises an alloy of the Element A and the Element B (both elements A & B are Ru); and 
a second dielectric layer (spacer layer 232 in Fig. 8 of Peng) disposed on the first dielectric layer that surrounds the pedestal stack.  
Regarding claim 24, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the Element A is a metal selected from the group consisting of: Co, Ru (as described in [0015] of Peng, metal 154 is Ru), and combinations thereof.  
Regarding claim 25, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the Element B is a metal selected from the group consisting of: Ru (as described in [0016] of Peng, in some embodiment, the material of 160 is the same as 154, which is Ru), RuN, Co2N, WN, Ir, Rh, and combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822